Citation Nr: 0203647	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  99-20 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1995 to 
May 1998.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for bilateral 
hearing loss.  

The January 2001 Board decision remanded the case to obtain a 
VA examination and medical opinion, which was accomplished in 
August 2001, and for RO readjudication of the claim under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which resulted in denial of the claim 
by rating action in October 2001.  This matter is now before 
the Board for appellate review.  


FINDING OF FACT

The medical evidence does not demonstrate that the veteran 
has current bilateral hearing loss as defined for VA 
purposes.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.385 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran and his representative contend that he served in 
the military in the weapons department and as a signalman on 
the flight deck of an aircraft carrier.  They contend that 
exposure to loud noise from firearms, machine guns, ship 
engines, and aircraft engines on the flight deck caused the 
veteran to incur a current bilateral hearing loss while in 
service.  Since service, the veteran has noted difficulty 
hearing speakers on television, in crowds, and in the 
classroom.  
The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  According to the Veterans Claims 
Assistance Act of 2000, the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  38 U.S.C.A. § 5103A 
(West 1991 & Supp. 2001).  Initial requests for service 
medical records produced an obviously erroneous response from 
the National Personnel Records Center (NPRC) to the effect 
that the veteran's service medical records (for a service 
period between 1995 and 1998) had been destroyed in the 1973 
fire.  After repeated efforts, however, the RO obtained 
service medical records.  The RO also obtained medical 
records from the identified health care providers.  

The veteran received several VA examinations and filed lay 
statements with the RO.  In November 2000, the RO mailed a 
timely notice of a December 2000 video hearing to the veteran 
at his last known address, with a copy to his representative.  
38 C.F.R. § 19.76 (2001).  Although the notices were not 
returned in the mail, the veteran failed to appear at the 
December 2000 hearing.  The veteran and his representative 
did not request or file a motion for a new hearing, and they 
did not explain why he failed to appear.  Therefore, the 
Board will adjudicate the claim based on the current evidence 
of record as though the request for hearing had been 
withdrawn.  38 C.F.R. § 20.704(d) (2001).  In any event, the 
RO's May 1999 and February 2001 letters to the veteran, the 
August 1999 rating decision, the October 1999, November 1999, 
and October 2001 statements of the case, and the January 2001 
Board remand informed the veteran of the evidence needed to 
substantiate his claim.  Since the veteran was informed of 
the evidence needed to substantiate his claim and provided 
ample opportunity to submit such evidence, and the VA has 
also attempted to obtain such evidence, the VA has fulfilled 
its duty to assist and inform the veteran.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  Moreover, the Board 
notes that no hearing disability under the provisions of 38 
C.F.R. § 3.385 has been shown post service.  It is not 
alleged that there is an existing audiometric evaluation post 
service that would satisfy 38 C.F.R. § 3.385.  Since there is 
no hearing loss disability for VA purposes demonstrated post 
service, there is no reasonable possibility that any further 
development could substantiate the claim.

For the veteran to establish service connection for bilateral 
hearing loss, the evidence must demonstrate that bilateral 
hearing loss was contracted in the line of duty coincident 
with military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran must first show that he has current bilateral 
hearing loss.  A claim for service connection for a 
disability must be accompanied by evidence that establishes 
that the claimant currently has the claimed disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of frequencies of 500, 1,000, 2,000, 3,000 or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Audiometric testing measures 
threshold hearing levels in decibels over a range of 
frequencies in Hertz; the threshold for normal hearing is 
from zero to 20 decibels, a higher threshold indicates some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  

Of the more than fifteen military and VA audiological, ear 
disease, and general medical examinations from December 1994 
to August 2001, only one in-service examination shows hearing 
loss in the right ear and only three in-service examinations 
show hearing loss in the left ear as defined for VA purposes.  
None of the post-service examinations show hearing loss in 
either ear as defined for VA purposes.  

At the December 1994 enlistment examination, the veteran's 
ears were deemed normal, and he denied a history of hearing 
loss or ear trouble.  The audiological examination revealed 
pure tone thresholds, in decibels, as follows:  



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
15
LEFT
20
5
10
5
10

In February 1995, audiological testing revealed pure tone 
thresholds, in decibels, as follows:  



HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
10
5
5
5
0

The March 1995 examination demonstrated that the veteran's 
ears were within normal limits, with clear external auditory 
canals and intact tympanic membranes.  While the veteran was 
treated for pharyngitis in April 1995, the tympanic membrane 
in his left ear showed tissue scarring.  

In May 1995, audiological testing revealed pure tone 
thresholds, in decibels, as follows:  



HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
25
LEFT
30
25
30
25
20

The veteran's tympanic membranes showed no signs of 
perforation in September 1995.  In April 1996, audiological 
testing revealed pure tone thresholds, in decibels, as 
follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
10
LEFT
25
15
15
15
10

In April 1997, two audiological tests revealed pure tone 
thresholds, in decibels, as follows:  



HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
15
20
LEFT
50
30
25
25
10




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
20
25
LEFT
35
30
25
25
30

In January 1998, audiological testing revealed pure tone 
thresholds, in decibels, as follows: 



HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
20
25
LEFT
40
35
25
25
35

At the February 1998 separation examination, the veteran's 
ears were again deemed normal.  He complained of hearing 
loss, which was considered not disabling, and audiological 
examination revealed pure tone thresholds, in decibels, as 
follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
25
20
30
LEFT
40
30
25
25
25

A year later, in February 1999, the veteran was afforded VA 
general medical, audiological, and ear disease examinations 
that included video-otoscopy, tympanometry, acoustic reflex 
thresholds, speech thresholds, and pure tone thresholds.  The 
general medical diagnosis included hearing loss but the 
general medical examiner deferred to the results of the 
audiological and ear disease examinations, which showed 
excellent speech understanding bilaterally and normal hearing 
sensitivity from 500 Hertz to 4000 Hertz bilaterally.  The 
February 1999 VA audiological examination revealed pure tone 
thresholds, in decibels, as follows: 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
15
LEFT
25
25
20
15
20

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear 
using the Maryland CNC list.  Thus, the February 1999 VA 
examinations revealed no hearing loss as defined for VA 
purposes.  

Following the January 2001 Board remand, the August 2001 VA 
general medical, audiological, and ear disease examinations 
were conducted by new VA examiners and included otoscopy, 
acoustic imittance, air/bone conduction thresholds, and 
speech thresholds.  Consistent with February 1999 data, the 
August 2001 VA audiological examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
15
20
LEFT
25
20
20
25
25

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 percent in the left ear 
using the Maryland CNC list.  Middle ear function and 
tympanometry were normal, and both ears demonstrated normal 
hearing sensitivity from 500 Hertz to 4000 Hertz at the 
audiological and ear disease examinations.  Thus, the August 
2001 VA examinations uncovered no hearing loss as defined for 
VA purposes.  

Analysis

Service connection may not be granted because the veteran 
does not have current bilateral hearing loss as defined for 
VA purposes.  See 38 C.F.R. § 3.385.  Absent proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Although 
audiological testing in service shows some bilateral hearing 
loss as recently as February 1998, the evidence shows no 
hearing loss disability as defined for VA purposes at any 
time since service.  After the negative findings on the 
thorough VA audiometric evaluation in February 1999, the 
Board secured further audiometric testing to assure that 
those results were correct.  The equally thorough August 2001 
testing again demonstrated no bilateral hearing loss 
disability existed.  While mild sensorineural hearing loss 
may have shown up in the right ear while testing above 4000 
Hertz in February 1999 and August 2001, the range above 
4000 Hertz is not considered in defining impaired hearing 
under 38 C.F.R. § 3.385.  Accordingly, as the certified 
results of both post-service audiometric examinations 
demonstrate that no hearing loss disability exists, and there 
is no post service evidence to the contrary, the overwhelming 
weight of the probative evidence is against the claim.  In 
such circumstances, the benefit of the doubt doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

